Citation Nr: 1339654	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, reduced the rating assigned to the Veteran's service-connected PTSD to 50 percent effective April 30, 2004, and also denied his claim of entitlement to a TDIU.

In an October 2006 rating decision, the RO in St. Paul, Minnesota, restored the 70 percent rating for the Veteran's service-connected PTSD effective April 30, 2004.  This decision was issued to the Veteran and his service representative in November 2006. 

In an August 2010 decision, the Board, in part, denied the Veteran's claim of entitlement to an increased rating in excess of 70 percent for PTSD and remanded the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated November 8, 2012, the Court vacated the Board's decision on the increased rating issue and remanded the matter for action consistent with its decision. 

During the course of the appeal to the Court, the issue of entitlement to a TDIU was denied in a September 2011 supplemental statement of the case and returned to the Board.  The Board remanded the issue again in January 2012 for additional development.  In a June 2012 rating decision, the RO granted entitlement to a TDIU effective February 13, 2012.  The Veteran disagreed with the effective date assigned.
Both claims were most recently before the Board in June 2013 when they was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in July 2013 for his PTSD.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A Travel Board hearing was held at the RO in May 2010 before a Veterans Law Judge that is no longer employed by the Board.  The Veteran was notified in a February 2013 letter and offered an opportunity to testify at a new hearing.  He responded in March 2013 that he did not wish to appear at an additional hearing before another veterans law judge.  Therefore, the Board will adjudicate his claims on their merits.  38 C.F.R. § 20.717 (2013).  A copy of the May 2010 hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  Throughout the appeal the Veteran's PTSD has been manifested by depression, disturbance of mood and motivation, chronic sleep impairment, flashbacks, and social and occupational impairment.

2.  As of August 18, 2009, the evidence of record indicates the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  As of August 18, 2009 the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (o)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in July 2004, March 2006, and May 2008 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, (2010) (Vazquez-Flores III).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  He was provided multiple VA examinations, most recently in July 2013, to determine the severity of his PTSD.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The mental status findings in the claims file indicate the Veteran's judgment and insight were generally appropriate over the appeal period.  In an April 2004 record the Veteran had full affect, and logical, goal-directed thought process.  See also May 2006 VA treatment record.  At his August 2004 VA examination he was oriented times 3 with adequate memory and concentration.  However, in an October 2006 statement the Veteran reported that he lacked direction and was unable to decide what to do next.  At the December 2006 VA examination he was again oriented times 3 with unremarkable thought content with normal remote, recent, and immediate memory.  In July 2007 the veteran had good insight, organized, goal-directed thoughts, and clear speech.  See also March 2010 VA treatment record and February 2012 VA examination report.  He did report trouble concentrating in his February 2012 VA examination report.

In March 2006 he reported flashbacks and nightmares.  He also reported sleeping lightly and being awoken by small noises.  See also August 2004 VA examination report.  At his December 2006 VA examination the Veteran had recurrent and intrusive distressing recollections of the in-service events including moderately severe flashbacks.  He again reported trouble falling or staying asleep.  See also August 2009 VA examination report and May 2010 statement from Veteran's wife.  He also reported recurrent distressing dreams of being in Vietnam.  See February 2012 VA examination report.  At his July 2013 VA examination he stated that his nightmares and disturbing memories of the military had increased in frequency.

The Veteran reported that he was depressed, especially with trying to find cattle work.  See January 2005 VA treatment record.  In October 2006 the Veteran had increased depression and anxiety because the cattle he worked with were ill.  The Veteran also had stress due to financial and legal issues related to his cattle business.  See January 2007 VA treatment record.  He also reported being depressed at his July 2013 VA examination.

At his August 2004 VA examination the Veteran stated that he had a violent temper at times, but for the most part preferred to avoid confrontation and leave the situation if it was getting confrontational.  In a March 2005 record the Veteran reported a recent outburst with an employer and stated this was out of character for him and he felt embarrassed that he lost control.  At his August 2009 VA examination the Veteran denied episodes of violence and showed good impulse control.  He testified in May 2010 that he had a violent side, but that no one had seen it since he returned from Vietnam.  In February 2012 he reported irritability or outbursts of anger.  These symptoms were account for in the 70 percent rating.

In April 2004 and July 2005 VA treatment records the Veteran denied suicidal or homicidal ideations.  See also March 2006 and August 2006 VA treatment records.  He denied suicidal thought or intent at his August 2004 VA examination, but he did say in the past he had suicidal thoughts.  He also denied suicidal and homicidal thoughts in October 2006.  In January 2009 he denied suicidal intent, but did report having a plan.  He denied suicidal and homicidal thoughts at his August 2009 VA examination.  See also March 2010 VA treatment record.  He denied suicidal or homicidal ideations at his February 2012 VA examination.  He denied suicidal intent at his most recent July 2013 VA examination, but he did endorse suicidal thoughts.  These symptoms were taken into account with the current 70 percent evaluation.  The Veteran has not shown that he is in persistent danger of hurting himself or others, which could warrant a higher evaluation.

With regard to social impairment, in a May 2004 treatment record the Veteran acknowledged that his wife worked 3 jobs because he thought she did not want to be home with him.  He stated he could not express his true feelings or his wife would get angry.  See also October 2005 VA treatment record noting marriage stressors.  In a February 2005 VA treatment record the Veteran's spouse reported that she thought their relationship was getting better.  At his August 2004 VA examination he reported having some friends locally.

At his August 2004 VA examination the Veteran reported that he was heavily involved with his cattle work, including going to fairs and the cattle sale barn and the examiner noted that he could tolerate social interactions in this line of work.  The Veteran later clarified that he was able to go to these shows because he had friends accompanying him and he generally stayed in the back away from the crowds.  In October 2006 he reported having 2 friends; his best friend had passed away a year earlier.  He reported attending church infrequently, but that his world was primarily his cattle.  In January 2008 and January 2009 the Veteran was living with his son in Missouri and in a July 2009 statement he noted he had been living apart from his wife for 3 years due to his inability to be gainfully employed.  He reported that his son was his best friend and that he did not have a close relationship with anyone other than two Vietnam friends.  See August 2009 VA examination.  At his May 2010 Board hearing he testified that he lived in a "peaceful coexistence" with  his wife because she did not know when she could count on him or when he was going to skip out again.
At his July 2013 VA examination the Veteran reported he and his wife had moved to a new farm in [redacted], Missouri.  His relationship with his wife was still "minimal" and more similar to roommates.  He also reported their relationship had deteriorated over the years despite his interest in having a better relationship and that he loved his wife but did not treat her like he did.  He denied socialization activities outside of those with his wife and family.  

In his January 2005 notice of disagreement the Veteran also reported occupational impairment in that he had to avoid confrontations at work and he would quit if he felt frustrated and unable to control the situation.  He could only do contract work if he felt secure, financially and emotionally.

The Veteran's wife submitted a statement in May 2010 and she indicated the Veteran has had many occupational problems because he avoids people and conflict and has let people take advantage of him.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  

The Veteran denied hallucinations at his April 2004 VA appointment.  He denied hallucinations and delusions at his December 2006 VA examination.  There were no obsessive/ritualistic behavior or compulsions present at his August 2004 VA examination.  See also December 2006 and August 2009 VA examination reports.  He also denied delusions or hallucinations, obsessional rituals, or grossly inappropriate behavior at his February 2012 VA examination.

At the December 2006 VA examination he was able to maintain minimum personal hygiene.  See also July 2007 VA treatment record.

As discussed, the evidence of record does not reveal the Veteran was disoriented to time or place, has memory loss for names of close relatives, his own occupation, or name, has grossly inappropriate behavior, or gross impairment in thought process or communication, which could warrant a higher evaluation.
At his December 2006 VA examination the examiner found the Veteran did not have total occupational and social impairment due to PTSD, although his productivity was moderately impaired and frequent.  See also August 2009 VA examination report.  At the February 2012 VA examination the Veteran was found to have total occupational and social impairment.  At his July 2013 VA examination the Veteran had occupational and social impairment with deficiencies in most areas.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9411.  For instance, in a March 2006 record the Veteran reported hyperarousal and in August 2004 endorsed feelings of hypervigilance.  At his December 2006 VA examination he reported an exaggerated startle response and a sense of a foreshortened future.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.

Also of record are the Veteran's Global Assesment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

At his August 2004 VA examination his GAF score was 56.  In July 2005 he was assigned a GAF score of 55-60.  In a May 2006 VA treatment record he was assigned a GAF score of 58.  In his December 2006 VA examination his GAF was 54.  In September 2008 and July 2013 his GAF was 55.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Taking into account the Veteran's PTSD symptoms, including social impairment, suicidal ideation, flashbacks, and nightmares, the Veteran has been assigned GAF scores corresponding with moderate symptoms.  The Board observes that the Veteran's PTSD has been rated as 70 percent disabling as of April 30, 2004.  As such, the moderate GAF scores are appropriate for this time period.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of a 70 percent rating.  See 38 C.F.R. § 4.7.

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as flashbacks, social impairment, suicidal ideation, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).

On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Overall, the Board concludes that the evidence discussed above supports no more than a 70 percent rating for the Veteran's PTSD.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as impaired impulse control, suicidal ideation, and depression.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to PTSD provide ratings based on subjective and objective factors which the Veteran can articulate himself or medical examiners can evaluate.  See 38 C.F.R. § 4.130.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for his PTSD.  As to employment, the Veteran's PTSD has been properly rated and assigned a TDIU.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Earlier Effective Date

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.

The Veteran contends that his award of a TDIU should have been granted prior to February 13, 2012.  The Board has reviewed the evidence of record and concludes that entitlement to a TDIU was warranted as of August 18, 2009, when a VA examiner found the Veteran to be unemployable due to his service-connected disabilities.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  Marginal employment has been defined as existing when a veteran's earned annual income does not exceed the amount established as the poverty threshold for one person.  Id.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).

As of August 18, 2009 the Veteran was service-connected for PTSD as 70 percent disabling, hearing loss as 30 percent disabling, and tinnitus as 10 percent disabling.  As such, the Veteran meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran was unable to secure or maintain substantially gainful employment.
In his original June 2004 application for a TDIU, the Veteran stated that he was currently working part time as a farm laborer, but due to his PTSD he had to take over half of his time off.  He stated that his disability affected his full time employment beginning in 2000 and that he became too disabled to work in 2001.

At his August 2004 VA examination the Veteran stated that he could not hold a job for more than 2 years.  He was employed full time during the busy seasons, otherwise he reported being underemployed.  The examiner stated that the Veteran would not be unemployable solely due to this service-connected mental disorder.  However, his PTSD would partially contribute to unemployability in that he gets along poorly with authority figures, is easily triggered by reminders of stressors from Vietnam, and has problems expressing his feelings in an appropriate manner without resorting to violence.

In an October 2006 statement the Veteran clarified that he worked seasonally and rented pasture ground for his cattle.  At his December 2006 VA examination the examiner found the Veteran did not have total occupational and social impairment due to PTSD.  In a July 2009 statement he reiterated that he could not work full time due to his PTSD and he had to work independently, could not work in conflict, or even live with conflict.

His August 2009 VA examiner stated his hearing loss and tinnitus would cause significant effects on his usual occupation in that he would have decreased concentration and difficulty following instructions.  He stated that it was at least as likely as not that the Veteran's hearing loss, tinnitus, and right wrist arthritis would cause unemployability.

At the time of the August 2009 VA examination the Veteran was employed part time as a campground worker for his son.  The examiner stated the Veteran's PTSD made it impossible for an average person to follow a substantially gainful occupation.  At that time, the Veteran was experiencing a "phase of life change" and was able to function reasonably well in solitary work.  Working on the campground was similar to his work raising cattle, but took him from his wife and homestead, and he was in the process of refocusing his life.  The examiner concluded he was capable of substantial gainful employment.  The examiner later clarified in September 2010 that his statement should have read that it was not impossible for the Veteran to follow a substantially gainful occupation.

At his May 2010 Board hearing the Veteran testified that he could only work totally independently.  After he stopped raising cattle he worked for his son at a camp.  He testified to working in the spring and summertime only as the work was seasonal.

A September 2010 VA examiner reviewed the claims file and examined the Veteran.  He agreed with the August 2009 VA examiner's opinion that the Veteran's hearing loss was moderate and would interfere with many types of employment where good hearing acuity was needed.  However, with proper amplification, hearing loss would not be detrimental to ongoing employment.  Hearing loss would be a major factor with employment when good hearing acuity was needed.  The examiner's rationale was that the Veteran reported problems while working, to include not being able to hear when a driver belt was broken on the lawn mower he was riding.  He also reported trouble with not hearing bosses' instructions and the examiner himself noted a number of things the Veteran did not hear during the examination.

In a separate September 2010 VA report the audiologist stated that hearing loss and tinnitus alone should not significantly affect vocational potential or limit participation in a substantially gainful occupation.  She could not comment on whether PTSD also caused the Veteran to be unemployable.

In a February 2012 VA audiological examination report the examiner stated that the Veteran had significant bilateral hearing loss and difficulty understanding in all but the most idea listening situations without hearing aids.  He also had greatly reduced word recognition, even at loud levels.  He could do well in face to face listening situations in a quiet environment, but would have difficulty hearing in crowds, or areas with moderate background noise, even with hearing aids.  He could be employable in most situations that were quiet and have low background noise.

At his February 2012 VA PTSD examination the Veteran reported working part time, seasonally, for his son at his camp in Missouri.  His son made modifications to working with the Veteran including repeating his instructions, allowing the Veteran time off when he was stressed out, and allowing him to work when he could.  The Veteran worked from May until September.  The examiner opined it was at least as likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  His hearing disability created difficulty understanding others, and his PTSD caused him to be easily frustrated, which limited his work to a safe and secure environment that allowed him to perform at his own pace and rate.  

At his July 2013 VA examination he reported that he had officially retired and was no longer working at the summer camp owned by his son.

Although the Veteran's tax returns for 2009-2011 indicate that his wages were above the poverty threshold, he was employed as a maintenance worker at a day camp his son ran.  This is considered a protected environment and 'marginal employment' even though his earned annual income exceeded the poverty threshold.  See 38 C.F.R. § 4.16(a).

The Board observes that when the RO granted the claim for a TDIU in the June 2012 rating decision it determined that the effective date should be February 13, 2012, when a VA examiner determined that the Veteran was unemployable.  The Board has reviewed the evidence, including the hearing transcript, and finds that although the Veteran was working as of August 18, 2009 it was considered marginal employment in a protected environment.  Furthermore, an August 2009 VA examiner determined that the Veteran's hearing loss, tinnitus, and non-service-connected wrist arthritis prohibited him from working.  The Board has also compared the August 2009 and February 2012 VA examination reports the Board finds that the Veteran's symptoms did not worsen or change, but in fact stayed at the same level and in February 2012 the examiner found the Veteran to be unable to sustain gainful employment based on his symptoms.  Accordingly, the Board finds that the Veteran was also unable to sustain gainful employment as of August 18, 2009.
Based upon the evidence in this case, the exact onset of the Veteran's inability to maintain substantial employment cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for entitlement to a TDIU is August 18, 2009, the date he was given a VA PTSD examination.

Although entitlement to a TDIU is warranted as of August 18, 2009, the Board finds that entitlement to a TDIU prior to that date is not warranted.  Although the Veteran met the schedular criteria as of April 30, 2004, for many years he worked as a farmer before moving to help his son with his camp.  Furthermore, there is no medical opinion prior to August 18, 2009 that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities.  The August 2004 VA examiner found he was not totally unemployable solely due to his PTSD.  The December 2006 VA examiner found that the Veteran was a reliable worker, although because he does have to miss days occasionally his productivity would be moderately impaired and frequent.  The Veteran's current occupational problems were not related to, or aggravated by his PTSD, but by uncontrollable events that occurred to his cattle operation.  He was not found to have total occupational and social impairment due to PTSD.

As such, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities rendered him unable to obtain or retain gainful employment as of August 18, 2009.  As such, a total disability rating based on individual unemployability as of August 18, 2009 is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, effective August 18, 2009.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


